DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on February 8th, 2022 has been entered. Claims 1-3, 5-7, 9-11, and 13-15 have been amended. Claims 4, 8, 12, and 16 have been canceled. Claims 1-3, 5-7, 9-11, and 13-15 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0230994 A1) in view of Chen et al. (US 2015/0085794 A1).

You et al. disclose a method and apparatus for transmitting/receiving downlink control information with the following features: regarding claim 1, a method for transmitting data from a base station, the method comprising: transmitting, to a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal; generating the control information notifying at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group was scheduled for the terminal; and transmitting, to the terminal, the control information, wherein the a method for transmitting data from a base station, the method comprising: transmitting, to a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal (i.e. a base station 10, (fig. 16) for transmitting data to a terminal 20, sends downlink control information through higher layer signaling for configuring the terminal, wherein the DCI may contain the sPDCCH monitoring configuration information including the resource/transmission scheme information of the DCI to allow the UE to monitor an sPDCCH carrying the DCI, the UE may receive DCI in the form of two level DCI in receiving eMBB data or data for which latency is less important, and receive DCI in the form of single level DCI in receiving URLLC data or data for which latency is important, therefore, while receiving eMBB from the base station 10, the UE monitor the interrupted transmission of URLLC), generating the control information notifying at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group was scheduled for the terminal (i.e. the base station 10 generating the second DCI with one or more than one available OFDM symbol and not for transmission to the terminal 20, as the second DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data, wherein the resource allocation information for the uplink transmission is scheduled in the remaining part of the OFDM symbols, and therefore, if the first DCI is an UL grant, the PDSCH resource information in the first DCI may be used only to indicate the resource for the second DCI, not the actual PDSCH transmission, in this case, the second DCI may contain information corresponding to the actual UL grant, more specifically, the second DCI may include UL grant information, and the PUSCH resource allocation information may be included in the UL grant), and transmitting, to the terminal, the control information, wherein the  (i.e. the  second DCI may be DCI transmitted through sPDCCH within each sTTI and may contain dynamic configuration information related to the data transmission scheduled by the sPDCCH, and aggregation level or bit size of the second DCI may not be fixed or configured with one specific value, as the number of DCI bits are determined in accordance with the number of CCEs, the bit size of the second DCI may include at least 16 bits having aggregation level 8 with CCE size 16, and the resource group contains OFDM symbol and PRB)”).
You et al. is short of expressly teaching “transmitting, to the terminal, the control information, wherein the  includes 14 bits”.
Chen et al. disclose a method and apparatus for uplink resource allocation determination with the following features: regarding claim 1, transmitting, to the terminal, the control information, wherein the transmitting, to the terminal, the control information, wherein the  (i.e. network architecture 100 includes UE 102  and base station 106, wherein the Base station 106 transmitting, to the UE 102, control information (DCI) and using DCI format 4 which includes 14 bits and all 14 bits may be used for resource allocation, wherein each resource block (RB) includes OFDM symbol and physical resource block (PRB))”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. by using the features as taught by Chen et al. in order to provide a more effective and efficient system that is capable of transmitting, to the terminal, the control information includes 14 bits. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 5:
You et al. disclose a method and apparatus for transmitting/receiving downlink control information with the following features: regarding claim 5, a base station apparatus for transmitting data, the base station comprising: a radio transmitter configured to transmit the data in a transmission band; and at least one processor configured to: transmit, to a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal, generate the control information notifying at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group was scheduled for the terminal, and transmit, to the terminal, the control information, wherein the control information includes 14 bits, wherein each bit of the control information is mapped each of resource groups, and wherein the each of resource groups includes at least one orthogonal frequency division multiplexing (OFDM) symbol and at least one physical resource block (PRB) (Fig. 8, illustrates an example of a short TTI and an example of transmission of a control channel and a data channel in a short TTI, see teachings in [0010, 0066-0067, 0075, 0082-0083, 0130-0131, 0194-0195, 0208, 0243, 0260, 0316 & 0344] summarized as “a base station apparatus for transmitting data, the base station comprising: a radio transmitter configured to transmit the data in a transmission band; and at least one processor configured to: transmit, to a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal (i.e. a base station 10, (fig. 16) for transmitting data to a terminal 20, sends downlink control information through higher layer signaling for configuring the terminal, wherein the DCI may contain the sPDCCH monitoring configuration information including the resource/transmission scheme information of the DCI to allow the UE to monitor an sPDCCH carrying the DCI, the UE may receive DCI in the form of two level DCI in receiving eMBB data or data for which latency is less important, and receive DCI in the form of single level DCI in receiving URLLC data or data for which latency is important, therefore, while receiving eMBB from the base station 10, the UE monitor the interrupted transmission of URLLC), generate the control information notifying at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group was scheduled for the terminal (i.e. the base station 10 generating the second DCI with one or more than one available OFDM symbol and not for transmission to the terminal 20, as the second DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data, wherein the resource allocation information for the uplink transmission is scheduled in the remaining part of the OFDM symbols, and therefore, if the first DCI is an UL grant, the PDSCH resource information in the first DCI may be used only to indicate the resource for the second DCI, not the actual PDSCH transmission, in this case, the second DCI may contain information corresponding to the actual UL grant, more specifically, the second DCI may include UL grant information, and the PUSCH resource allocation information may be included in the UL grant), and transmit, to the terminal, the control information, wherein the control information includes 14 bits, wherein each bit of the control information is mapped each of resource groups, and wherein the each of resource groups includes at least one orthogonal frequency division multiplexing (OFDM) symbol and at least one physical resource block (PRB)  (i.e. the  second DCI may be DCI transmitted through sPDCCH within each sTTI and may contain dynamic configuration information related to the data transmission scheduled by the sPDCCH, and aggregation level or bit size of the second DCI may not be fixed or configured with one specific value, as the number of DCI bits are determined in accordance with the number of CCEs, the bit size of the second DCI may include at least 16 bits having aggregation level 8 with CCE size 16, and the resource group contains OFDM symbol and PRB)”).
You et al. is short of expressly teaching “transmit, to the terminal, the control information, wherein the control information includes 14 bits”.
Chen et al. disclose a method and apparatus for uplink resource allocation determination with the following features: regarding claim 5, transmit, to the terminal, the control information, wherein the control information includes 14 bits (Fig. 1, a diagram illustrating an example of a network architecture, including a user equipment having aspects configured for uplink resource allocation and transport block size determination over unlicensed spectrum, see teachings in [0028, 0034, 0053 & 0069] summarized as “transmit, to the terminal, the control information, wherein the control information includes 14 bits (i.e. network architecture 100 includes UE 102  and base station 106, wherein the Base station 106 transmitting, to the UE 102, control information (DCI) and using DCI format 4 which includes 14 bits and all 14 bits may be used for resource allocation, wherein each resource block (RB) includes OFDM symbol and physical resource block (PRB))”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. by using the features as taught by Chen et al. in order to provide a more effective and efficient system that is capable of transmitting, to the terminal, the control information includes 14 bits. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
You et al. disclose a method and apparatus for transmitting/receiving downlink control information with the following features: regarding claim 9, a method for receiving, by a terminal, a data from a base station in a terminal, the method comprising: receiving, from the base station through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal; receiving, from the base station, the control information; and receiving, from the base station through a data channel, the data based on the configuration information and the control information, wherein the control information notifies at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group is scheduled for the terminal, wherein the control information includes 14 bits, wherein each bit of the control information is mapped to each of resource groups, and wherein the each of resource groups includes at least one orthogonal frequency division multiplexing (OFDM) symbol and at least one physical resource block (PRB) (Fig. 8, illustrates an example of a short TTI and an example of transmission of a control channel and a data channel in a short TTI, see teachings in [0010, 0066-0067, 0075, 0082-0083, 0130-0131, 0194-0195, 0208, 0243, 0260, 0316 & 0344] summarized as “a method for receiving, by a terminal, a data from a base station in a terminal, the method comprising: receiving, from the base station through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal (i.e. a base station 10, (fig. 16) for transmitting data to a terminal 20, sends downlink control information through higher layer signaling for configuring the terminal, wherein the DCI may contain the sPDCCH monitoring configuration information including the resource/transmission scheme information of the DCI to allow the UE to monitor an sPDCCH carrying the DCI, the UE may receive DCI in the form of two level DCI in receiving eMBB data or data for which latency is less important, and receive DCI in the form of single level DCI in receiving URLLC data or data for which latency is important, therefore, while receiving eMBB from the base station 10, the UE monitor the interrupted transmission of URLLC), receiving, from the base station, the control information; and receiving, from the base station through a data channel, the data based on the configuration information and the control information, wherein the control information notifies at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group is scheduled for the terminal (i.e. the base station 10 generating the second DCI with one or more than one available OFDM symbol and not for transmission to the terminal 20, as the second DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data, wherein the resource allocation information for the uplink transmission is scheduled in the remaining part of the OFDM symbols, and therefore, if the first DCI is an UL grant, the PDSCH resource information in the first DCI may be used only to indicate the resource for the second DCI, not the actual PDSCH transmission, in this case, the second DCI may contain information corresponding to the actual UL grant, more specifically, the second DCI may include UL grant information, and the PUSCH resource allocation information may be included in the UL grant), wherein the control information includes 14 bits, wherein each bit of the control information is mapped to each of resource groups, and wherein the each of resource groups includes at least one orthogonal frequency division multiplexing (OFDM) symbol and at least one physical resource block (PRB)  (i.e. the  second DCI may be DCI transmitted through sPDCCH within each sTTI and may contain dynamic configuration information related to the data transmission scheduled by the sPDCCH, and aggregation level or bit size of the second DCI may not be fixed or configured with one specific value, as the number of DCI bits are determined in accordance with the number of CCEs, the bit size of the second DCI may include at least 16 bits having aggregation level 8 with CCE size 16, and the resource group contains OFDM symbol and PRB)”).
You et al. is short of expressly teaching “wherein the control information includes 14 bits”.
Chen et al. disclose a method and apparatus for uplink resource allocation determination with the following features: regarding claim 9, wherein the control information includes 14 bits (Fig. 1, a diagram illustrating an example of a network architecture, including a user equipment having aspects configured for uplink resource allocation and transport block size determination over unlicensed spectrum, see teachings in [0028, 0034, 0053 & 0069] summarized as “wherein the control information includes 14 bits (i.e. network architecture 100 includes UE 102  and base station 106, wherein the Base station 106 transmitting, to the UE 102, control information (DCI) and using DCI format 4 which includes 14 bits and all 14 bits may be used for resource allocation, wherein each resource block (RB) includes OFDM symbol and physical resource block (PRB))”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. by using the features as taught by Chen et al. in order to provide a more effective and efficient system that is capable of transmitting, to the terminal, the control information includes 14 bits. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
You et al. disclose a method and apparatus for transmitting/receiving downlink control information with the following features: regarding claim 13, a terminal apparatus for receiving data, the terminal apparatus comprising: a wireless receiver configured to convert a radio signal received through a set band into a baseband signal; and a communication processor configured to: receive, from a base station through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal, receive, from the base station, the control information, and receive, from the base station through a data channel, the data based on the configuration information and the control information, wherein the control information notifies at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group is scheduled for the terminal, wherein the control information includes 14 bits, wherein each bit of the control information is mapped each of resource groups, and 5Appl. No.: 16/936,748 Response dated: February 8, 2022 Reply to Office Action of: November 9, 2021 wherein the each of resource groups includes at least one orthogonal frequency division multiplexing (OFDM) symbol and at least one physical resource block (PRB) (Fig. 8, illustrates an example of a short TTI and an example of transmission of a control channel and a data channel in a short TTI, see teachings in [0010, 0066-0067, 0075, 0082-0083, 0130-0131, 0194-0195, 0208, 0243, 0260, 0316 & 0344] summarized as “a terminal apparatus for receiving data, the terminal apparatus comprising: a wireless receiver configured to convert a radio signal received through a set band into a baseband signal; and a communication processor configured to: receive, from a base station through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal (i.e. a base station 10, (fig. 16) for transmitting data to a terminal 20, sends downlink control information through higher layer signaling for configuring the terminal, wherein the DCI may contain the sPDCCH monitoring configuration information including the resource/transmission scheme information of the DCI to allow the UE to monitor an sPDCCH carrying the DCI, the UE may receive DCI in the form of two level DCI in receiving eMBB data or data for which latency is less important, and receive DCI in the form of single level DCI in receiving URLLC data or data for which latency is important, therefore, while receiving eMBB from the base station 10, the UE monitor the interrupted transmission of URLLC), receive, from the base station, the control information, and receive, from the base station through a data channel, the data based on the configuration information and the control information, wherein the control information notifies at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group is scheduled for the terminal (i.e. the base station 10 generating the second DCI with one or more than one available OFDM symbol and not for transmission to the terminal 20, as the second DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data, wherein the resource allocation information for the uplink transmission is scheduled in the remaining part of the OFDM symbols, and therefore, if the first DCI is an UL grant, the PDSCH resource information in the first DCI may be used only to indicate the resource for the second DCI, not the actual PDSCH transmission, in this case, the second DCI may contain information corresponding to the actual UL grant, more specifically, the second DCI may include UL grant information, and the PUSCH resource allocation information may be included in the UL grant), wherein the control information includes 14 bits, wherein each bit of the control information is mapped each of resource groups, and 5Appl. No.: 16/936,748 Response dated: February 8, 2022 Reply to Office Action of: November 9, 2021 wherein the each of resource groups includes at least one orthogonal frequency division multiplexing (OFDM) symbol and at least one physical resource block (PRB) (i.e. the  second DCI may be DCI transmitted through sPDCCH within each sTTI and may contain dynamic configuration information related to the data transmission scheduled by the sPDCCH, and aggregation level or bit size of the second DCI may not be fixed or configured with one specific value, as the number of DCI bits are determined in accordance with the number of CCEs, the bit size of the second DCI may include at least 16 bits having aggregation level 8 with CCE size 16, and the resource group contains OFDM symbol and PRB)”).
You et al. is short of expressly teaching “wherein the control information includes 14 bits”.
Chen et al. disclose a method and apparatus for uplink resource allocation determination with the following features: regarding claim 13, wherein the control information includes 14 bits (Fig. 1, a diagram illustrating an example of a network architecture, including a user equipment having aspects configured for uplink resource allocation and transport block size determination over unlicensed spectrum, see teachings in [0028, 0034, 0053 & 0069] summarized as “wherein the control information includes 14 bits (i.e. network architecture 100 includes UE 102  and base station 106, wherein the Base station 106 transmitting, to the UE 102, control information (DCI) and using DCI format 4 which includes 14 bits and all 14 bits may be used for resource allocation, wherein each resource block (RB) includes OFDM symbol and physical resource block (PRB))”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. by using the features as taught by Chen et al. in order to provide a more effective and efficient system that is capable of transmitting, to the terminal, the control information includes 14 bits. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3, 7, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0230994 A1) in view of Chen et al. (US 2015/0085794 A1) as applied to claims 1, 5, 9 and 13 above, and further in view of Lin et al. (US 2021/0307047 A1).

You et al. and Chen et al. disclose the claimed limitation as described in paragraph 6 above. You et al. and Chen et al. do not expressly disclose the following features: regarding claim 3, wherein the at least one resource group is allocated for the interrupted transmission of an ultra-reliable and low latency communication (URLLC) service data for a first terminal; regarding claim 7, wherein the at least one resource group is allocated for the interrupted transmission of an ultra-reliable and low latency communication (URLLC) service data for a first terminal; regarding claim 11, wherein the at least one resource group is allocated for the interrupted transmission of an ultra-reliable and low latency communication (URLLC) service data for a first terminal; regarding claim 15, wherein the at least one resource group is allocated for the interrupted transmission of an ultra-reliable and low latency communication (URLLC) service data for a first terminal.
Lin et al. disclose a method for transmitting information, a terminal device and a network device with the following features: regarding claim 3, wherein the at least one resource group is allocated for the interrupted transmission of an ultra-reliable and low latency communication (URLLC) service data for a first terminal (Fig. 2, shows transmission modes of PDCCH and PUSCH in LTE system, see teachings in [0046-0047] summarized as “network device 20 (fig. 1) is used for providing a communication service for the terminal device 10, LTE OFDM downlink systems, PDCCH and PDSCH are usually transmitted by using TDM, wherein in the PDCCH transmission first few OFDM symbols are used for transmitting the URLLC data”); regarding claim 7, wherein the at least one resource group is allocated for the interrupted transmission of an ultra-reliable and low latency communication (URLLC) service data for a first terminal (Fig. 2, shows transmission modes of PDCCH and PUSCH in LTE system, see teachings in [0046-0047] summarized as “network device 20 (fig. 1) is used for providing a communication service for the terminal device 10, LTE OFDM downlink systems, PDCCH and PDSCH are usually transmitted by using TDM, wherein in the PDCCH transmission first few OFDM symbols are used for transmitting the URLLC data”); regarding claim 11, wherein the at least one resource group is allocated for the interrupted transmission of an ultra-reliable and low latency communication (URLLC) service data for a first terminal (Fig. 2, shows transmission modes of PDCCH and PUSCH in LTE system, see teachings in [0046-0047] summarized as “network device 20 (fig. 1) is used for providing a communication service for the terminal device 10, LTE OFDM downlink systems, PDCCH and PDSCH are usually transmitted by using TDM, wherein in the PDCCH transmission first few OFDM symbols are used for transmitting the URLLC data”); regarding claim 15, wherein the at least one resource group is allocated for the interrupted transmission of an ultra-reliable and low latency communication (URLLC) service data for a first terminal (Fig. 2, shows transmission modes of PDCCH and PUSCH in LTE system, see teachings in [0046-0047] summarized as “network device 20 (fig. 1) is used for providing a communication service for the terminal device 10, LTE OFDM downlink systems, PDCCH and PDSCH are usually transmitted by using TDM, wherein in the PDCCH transmission first few OFDM symbols are used for transmitting the URLLC data”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. with Chen et al. by using the features as taught by Lin et al. in order to provide a more effective and efficient system that is capable of allocating for the interrupted transmission of an URLLC service data. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 2, 6, 10 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states in the remarks “You and Horiuchi fail to disclose transmitting, to
a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal. The present claimed invention relates to an interrupted transmission of data that is transmitted to a terminal. However, both references fail to disclose the features. In addition, the present claimed invention discloses that configuration information is transmitted to the terminal via higher signaling. You merely explains the DCI, which is transmitted via the PDCCH, and therefore, the feature is different from the feature of the present invention of transmitting the information to the terminal via the higher layer signaling”.
	Examiner respectfully disagrees. Because of the amendments to the claims, a new ground of rejection has been applied with a new combination of You with Chen et al. which teaches the claimed limitations “transmitting, to a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal”. Further, You et al. disclose that the configuration information is transmitted to the terminal via higher signaling as described in paragraph 6 above. The base station 10, for data transmission, transmits downlink  control information through higher layer signaling to for configuring the terminal. 

The applicant states in the remarks “You and Horiuchi also fail to disclose generating the control information notifying at least one resource group associated with no transmission for the terminal, wherein at least a part of the at least one resource group was scheduled for the terminal. That is, the present claimed invention generates and transmits control information to indicate that "at least a part of the at least one resource group was scheduled for the terminal" because the present invention relates to the interrupted transmission”.
	The examiner respectfully disagrees. Because of the amendments to the claims, a new ground of rejection has been applied with a new combination of You with Chen et al. which teaches the claimed limitations “transmitting, to a terminal through a high layer signaling, configuration information for configuring the terminal to monitor control information associated with an interrupted transmission for the terminal”. The prior art teaches that the DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data, wherein the resource allocation information for the uplink transmission is scheduled in the remaining part of the OFDM symbols.

The applicant states in the remarks “You and Horiuchi also fail to disclose the amended features wherein the control information includes 14 bits, wherein each bit of the control information is mapped to each of resource groups, and wherein the each of resource groups includes at least one orthogonal frequency division multiplexing (OFDM) symbol and at least one physical resource block (PRB)”.
	The examiner respectfully disagrees. The combination of You with Chen et al. teaches the claimed limitations “wherein the control information includes 14 bits”. Chen et al. disclose the claimed limitation by teaching that a base station 106 transmitting, to the UE 102, a control information (DCI) and using DCI format 4 which includes 14 bits and all 14 bits may be used for resource allocation, wherein each resource block (RB) includes OFDM symbol and physical resource block (PRB). See paragraph 7 above.

	The applicant states in the remarks “claims 2-3, 6-7, 10-11 and 14-15 variously depend from independent claims 1, 5, 9 and 13. Because the applied references fail to disclose or render obvious the features presently recited in independent claims 1, 5, 9 and 13, dependent claims 2-3, 6-7, 10-11 and 14-15 are patentable for at least the reasons that claims 1, 5, 9 and 13 are patentable. 
	The examiner respectfully disagrees. Since the rejection of the independent claims 1, 5, 9 and 13 is maintained as described above, their dependent claims will also be remained rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
4/22/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473